Exhibit 10.4




Following is a summary of the compensation arrangement between Northeast
Utilities and the members of its Board of Trustees.




Each Trustee who is not an employee of Northeast Utilities or its subsidiaries
receives an annual retainer. The Lead Trustee and the Chairs of the Audit,
Compensation, Corporate Responsibility, Corporate Governance and Finance
Committees receive additional annual retainers specified below. All retainers
are payable quarterly. One-half of the value of the retainers to the Chairs of
the Audit and Compensation Committees is payable in the form of Northeast
Utilities common shares. The following table sets forth the amounts of
non-employee Trustee retainers for 2006:







Retainer

Annual Amount

Annual Retainer (all Trustees)

$45,000

Lead Trustee

$50,000

Audit Committee Chair

$20,000

Compensation Committee Chair

$15,000

Corporate Responsibility Committee Chair

$7,500

Corporate Governance Committee Chair

$7,500

Finance Committee Chair

$10,000







In addition to the retainers, each non-employee Trustee receives $1,500 for each
meeting of the full Board attended, in person or by conference telephone, during
the year and $1,250 for each Committee meeting attended through March 7, 2006.
 Subsequent to March 7, 2006, the rate for attendance at Committee meetings by
each non-employee Trustee increased to $1,500.




Trustees participate in the Northeast Utilities Incentive Plan (“Incentive
Plan”), under which each non-employee Trustee is eligible for share-based grants
each calendar year. Effective in 2007, subject to any voluntary deferral
election, each Trustee will receive common shares upon vesting of the grants one
year after the date of grant




A non-employee Trustee who is asked by either the Board or the Chairman of the
Board to perform additional Board-related services in the interest of the
Northeast Utilities System will receive additional compensation of $750 per
half-day plus necessary expenses. In addition, when the spouses of Trustees are
invited to attend functions of the Board, the Company pays for the
travel-related expenses of the spouses that attend such functions. The payment
of a Trustee’s spousal expenses is considered imputed income to the individual
Trustee, and the Company makes a gross-up payment to each such Trustee to cover
the tax liability for the imputed income associated with such spousal expenses.






